Citation Nr: 0415279	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder.

2.  Entitlement to service connection for residuals of a 
urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from August 1976 to July 
1982, from September 1982 to September 1986, and from May 
1987 to June 1990.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 1999 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
in Denver, Colorado, denied entitlement to service connection 
for generalized anxiety disorder and residuals of a urinary 
tract infection.

In July 2001, the Board remanded this matter to the regional 
office in St. Petersburg, Florida, (RO) for VA genitourinary 
and neuropsychiatric examinations.  Thereafter, in a May 2002 
rating decision, the RO again denied entitlement to service 
connection for generalized anxiety disorder and residuals of 
urinary tract infection.  

In a December 2002 decision, the Board denied entitlement to 
service connection for generalized anxiety disorder and 
residuals of urinary tract infection.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals, hereinafter referred to as the 
Court).

Pursuant to a joint motion by the Secretary of VA and the 
appellant, the Court entered an Order in October 2003 
vacating the Board's December 2002 decision and remanding the 
appellant's claim to the Board for readjudication consistent 
with the motion.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disability from generalized anxiety 
disorder did not preexist his active military service.

4.  The veteran's current disability from generalized anxiety 
disorder did not begin during his active military service.

5.  The veteran's current disability from a urinary tract 
disorder currently manifested by chronic urinary retention, 
variously diagnosed as neurogenic bladder, chronic urinary 
tract infections, cystitis, and acontractile bladder, had its 
onset many years after his separation from service and is not 
related to disease or injury during such service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The veteran is not entitled to service connection for 
generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  The veteran is not entitled to service connection for 
residuals of urinary tract infection.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from 
generalized anxiety disorder and from residuals of a urinary 
tract infection.  For the following reasons and bases, the 
Board concludes that the veteran is not entitled to service 
connection for generalized anxiety disorder or residuals of a 
urinary tract infection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

The Court has held that in order to obtain VA benefits the 
law requires the evidence to show a diagnosis of a current 
disability or the current disabling residuals from a disease 
or injury.  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
The disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-service 
precipitating disease or injury.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir 1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 2002); 38 C.F.R. § 3.304(b) (2003).  

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Generalized Anxiety Disorder

The veteran has current disability from generalized anxiety 
disorder.  That diagnosis was reported after VA examinations 
in October 1998, July 1999, and November 2001.  The examiner 
who conducted the most recent neuropsychiatric examination 
opined that the veteran's anxiety most likely started during 
his traumatic childhood.  He added that the veteran seemed to 
function reasonably well until he experienced work-related 
stressors during his active military service.  He did not 
continue with the treatment that he "sorely needed" because 
of fears of the possible impact on his security clearance.  
The examiner expressed the opinion that the veteran's 
generalized anxiety disorder was significantly 
"exacerbated" by events that occurred during his active 
military service.

Service medical records show that the veteran was seen at an 
Air Force mental health clinic on several occasions in 
January and February 1984.  His complaint was described as 
job dissatisfaction.  Upon review of his records in November 
1985 for clearance for an overseas assignment, a physician 
noted the veteran's mental health clinic visits for 
"adjustment disorder."  When the veteran was interviewed by 
a clinical social worker, his mental status was normal.  The 
examiner noted an impression of no mental disorder.  At the 
time of his medical examination for separation from service 
in 1986, and in a report of medical history dated in December 
1991, the veteran denied having depression, excessive worry, 
and nervous trouble of any sort.  

In an undated letter received by the RO in February 2000, a 
licensed professional counselor reported that the veteran had 
presented for counseling in June 1999 and described a long 
history of chronic anxiety beginning in the early 1980's.  He 
told the counselor that he had been afraid to seek counseling 
due to his security clearance and fear of losing his job.  
According to the counselor, the veteran presented a 
diagnostic picture of chronic anxiety.  Quoting the examiner:

Although I can not prove or state 
definitively that his anxiety started in 
the 1980's or that it was military 
connected, it is likely that his anxiety 
disorder has been long-standing for many 
years and just as likely that he suffered 
from anxiety during his time in the 
military.

Based on a thorough review of the entire record, and 
particularly on the opinion of the VA psychiatrist who 
conducted the November 2001 examination, it appears that the 
veteran has current disability from generalized anxiety 
disorder.  Further, it is clear that the veteran had brief 
treatment for an "adjustment disorder" during his active 
military service, but that at the time of his separation from 
his last period of active duty service, he denied having 
nervous trouble of any sort.

Therefore, the questions presented to the Board are:  1) did 
the veteran's disability from generalized anxiety disorder 
pre-exist his entry into service? 2) did the veteran incur 
generalized anxiety disorder during his active military 
service?  and 3) is his current diability from generalized 
anxiety disorder related to a disease or injury incurred in 
service? 

The examinations conducted for the veteran's entry into 
active duty in July 1976 and April 1987 indicate that the 
psychiatric examinations were normal.  Therefore, concerning 
the question of whether the veteran's current generalized 
anxiety disorder preexisted his entry into military service 
and was aggravated therein, the veteran is entitled to the 
presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2003).  That presumption must be rebutted by 
clear and unmistakable evidence, that is, evidence that is 
"undebatable."  Vanerson v. West, 12 Vet App. 261 (1999).  
See also VAOPGCPREC 3-2003 (July 16, 2003)(To rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).  

In this case, the examiner who conducted the November 2001 VA 
neuropsychiatric examination expressed the opinion that the 
veteran's anxiety "likely" began during his "traumatic 
childhood".  The examination report discusses that both the 
veteran's mother and father had psychiatric problems, and 
recounts incidents related to these problems, which the 
examiner characterized as "quite traumatic" for the veteran 
as a child.  The motion granted by the Court specifically 
stated that a medical opinion identifying a psychiatric 
disorder as "most likely" existing before service is 
neither "cogent and compelling" nor "undebatable" evidence 
of a preexisting disorder.  Consequently, this opinion would 
not rebut the presumption of soundness.  See 38 U.S.C.A. 
§ 311(West 2002); 38 C.F.R. § 3.304(b) (2003).  

If the presumption of soundness is not rebutted, then the 
question of whether a preexisting condition was aggravated 
during active military service does not arise.  The Board 
notes that the motion granted by the Court, however, stated 
that the Board's previous decision contained an incomplete 
and inadequate discussion of whether the evidence of record 
shows no in-service increase in the severity of an anxiety 
disorder.  As discussed below, the Board concludes that the 
evidence does not support a finding that the veteran's 
current anxiety disorder was incurred during his military 
service.  Nonetheless, the VA examiner in 2001 - who 
concluded that the veteran's current anxiety disorder began 
during his childhood -- characterized the events that 
occurred in the military as having "exacerbated" the 
veteran's condition.  This would not suffice to show that 
entitlement to service connection on the basis of 
aggravation.  Temporary or intermittent "flare-ups" during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service without a showing of 
a permanent increase in disability during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom Maxson 
v. Gober, 230 F3rd 1330 (2000).

If the presumption of soundness is not rebutted, then the 
question of whether a preexisting condition was aggravated 
during active military service does not arise.  Rather, the 
question is whether current disability - in this case, the 
diagnosed generalized anxiety disorder - is the result of 
personal injury or disease contracted in line of duty in 
active military service.  See 38 U.S.C.A. §§ 1110, 1131.

In this case, not only did examinations at entry into the 
veteran's various periods of active duty not refer to any 
psychiatric abnormalities on examination, but the 
examinations at his discharge from these various periods of 
active duty also did not refer to any psychiatric 
abnormalities on examination.  The Board acknowledges that 
the record shows that the veteran sought counseling in 1984 
for problems related to job dissatisfaction.  In January 
1984, the diagnostic impression by the Chief, Mental Health 
Services, at Peterson Air Force Base was adjustment disorder 
with passive-aggressive traits.  In November 1985, his 
medical records were reviewed for clearance.  His medical 
record was described as "unremarkable" and it was noted 
that there had been no more visits for "adjustment 
disorder".  When then seen in the Mental Health Clinic 
concerning review for clearance, it was noted that the 
veteran had been seen on four occasions in January and 
February 1984 for job dissatisfaction and a desire for career 
change.  It was noted that the veteran stated that in the 
nearly 2 years that had passed, he had "just accepted" his 
job.  The mental status examination was then normal, he was 
considered to have no mental disorder, and clearance was 
recommended by the clinical social worker conducting the 
examination.

In short, the veteran's service medical records do not 
document the presence of a chronic neuropsychiatric disorder.  
He denied symptoms of an acquired neuropsychiatric disorder 
such as nervousness at the time of his last medical 
examination for separation from service.  A psychiatric 
examination was reportedly normal.  While the veteran appears 
to attribute this to his concern over his security clearance, 
it is also notable that his post-service medical records do 
not show a chronic neuropsychiatric disorder or continuity of 
symptomatology of a neuropsychiatric disorder.  Rather, the 
earliest documentation of psychiatric symptoms and of a 
diagnosis of generalized anxiety disorder was made several 
years after the veteran's separation from service.  Moreover, 
the record does not contain a medical opinion that supports a 
conclusion that the veteran's current anxiety disorder was 
not only incurred during service, but that it was also 
misdiagnosed as an adjustment disorder during service.

The motion granted by the Court identifies the brief 
statement by a licensed professional counselor, quoted in 
part above, and an opinion of a VA examiner to the effect 
that the veteran had a generalized anxiety disorder during 
service as evidence favorable to the veteran's claim.  The 
statement by the licensed professional counselor is clearly 
based on history provided by the veteran.  Moreover, it does 
not provide the reasoning upon which the counselor concluded, 
in part, that it was likely that the veteran "suffered from 
anxiety during his time in the military".  Neither this 
opinion, nor the opinion of the VA examiner in November 2001, 
contain the conclusion that the veteran's current generalized 
anxiety disorder was incurred during his active military 
service.  In fact, the VA examiner expressed the opinion that 
it was likely that the veteran's anxiety started during his 
childhood.  

The record does not contain a medical opinion stating that 
the veteran's current generalized anxiety disorder was 
incurred during his active military service, and contains at 
least one medical opinion that clearly does not reach that 
conclusion.  Consequently, the Board finds that the evidence 
does not support a conclusion that the veteran's current 
generalized anxiety disorder began during his active military 
service.  This finding is based on the lack of a medical 
opinion reaching this conclusion, together with the in-
service diagnosis of adjustment disorder rather than of 
generalized anxiety disorder, the lack of evidence of 
chronicity of a neuropsychiatric disorder in service, the 
lack of evidence of a neuropsychiatric disorder at the times 
his medical examinations at the times of his discharges from 
his periods of service, the lack of evidence of continuity of 
symptomatology after his last discharge from service, and the 
remote date of the first diagnosis of generalized anxiety 
disorder.

From a thorough review of the record, and based on the 
reasons discussed above, I do not find any indication that 
the veteran's current disability from generalized anxiety 
disorder is related to any events, injuries or disease 
incurred in service.  Aside from the vague reference to job-
related stress in service, there is no indication that the 
veteran's current disability, first diagnosed many years 
after his separation from service, is related to an event, 
disease, or injury incurred in service.

Concerning presumptive service connection, I note that there 
is no indication that he has a psychosis that might entitle 
him to service connection if it were manifested to a 
compensable degree within his first post service year.  
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board finds that the veteran's current disability from 
generalized anxiety disorder was not incurred in or 
aggravated during his active military service.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for generalized anxiety disorder.

B.  Residuals of Urinary Tract Infection

In August 1997, the veteran filed a claim for service 
connection for all conditions for which he was treated in 
service without specifying any such condition.  In a 
statement dated in September 1998, the veteran specified that 
his claims for service connection included a claim for 
urinary tract infection.

Service medical records show that the veteran had complaints 
of urinary frequency in July 1985.  He had slight dysuria 
(painful urination).  The onset of his symptoms was the 
previous day.  He denied recent sexual contact.  On 
examination he had no inguinal adenopathy or penile lesions.  
He had a mucoid, yellowish urethral discharge.  An examiner 
noted an impression of urethritis.  The veteran was 
prescribed antibiotics.  Notes dated on the following day 
contain an assessment of urinary tract infection.  Two days 
later, the noted impression was urethritis.  The prescribed 
medication was changed from Ampicillin to Keflex.  During 
follow-up treatment in August 1985, it was noted that the 
veteran had finished the course of medication and had not had 
any symptoms for a week.  An examiner noted an impression of 
resolved urinary tract infection.  Subsequently dated service 
medical records do not document further complaints, 
diagnoses, or treatment for a urinary tract disorder.  At the 
time of medical examinations in September 1986 and December 
1991 the veteran denied a history of frequent or painful 
urination.

During a VA genitourinary examination in October 1998, the 
veteran reported a history of urinary tract infections.  He 
reported that he had such an infection not only in 1985, as 
noted above, but also in November 1986.  The examiner noted 
that there was no record of the later infection.  The veteran 
also gave a history of urinary tract infections after his 
separation from service with treatment with antibiotics.  On 
examination, the veteran had no symptoms or clinical signs of 
an abnormality of the genitourinary system.  

The veteran underwent another VA genitourinary examination in 
November 2001.  He gave a similar history as that noted 
during the October 1998 examination.  He denied having any 
urinary tract infections in 1999 and 2000, but asserted that 
he had such an infection in April 2001.  The examiner noted 
that the veteran had been diagnosed with a neurogenic 
bladder, the etiology of which had not been determined.  The 
examiner reviewed test results which were negative and 
reported that the veteran had a neurogenic bladder of unknown 
etiology.  The veteran was using a catheter to relieve 
himself.  He was not taking any medications for his urinary 
tract disorder.  A genitourinary examination was entirely 
normal.  The examiner reported an impression of neurogenic 
bladder of undetermined etiology.  The examiner also reported 
that it was impossible to relate the veteran's genitourinary 
disorder to his complaints during his active duty service.

A review of recent VA outpatient treatment records indicates 
that the veteran has had treatment for complaints of a 
chronic urine retention disorder diagnosed as chronic urinary 
tract infections, neurogenic bladder, and cystitis.  None of 
such records relate the urinary tract disorder to a disease 
or injury incurred in service.

The veteran has also submitted some reports of private 
medical treatment directly to the Board.  A neurologist noted 
that the veteran had undergone extensive urological testing 
including multiple cystoscopy, urodynamics studies, and 
extensive imaging of the pelvis and abdomen without a 
resulting determination of the etiology of his chronic 
urinary retention, the onset of which was in November 1998.  
The examiner found no neurological explanation for the 
veteran's complaints and speculated that the veteran may have 
a functional urinary retention.  There was no obvious organic 
disorder.

According to a letter from a private neurologist dated in 
October 2002, the veteran was seen in January 2002, and had a 
sensory axonal polyneuropathy with mixed axonal demyelinating 
features.  The examiner speculated that these neurological 
disorders might be the cause of an autonomic dysfunction or 
acontractile bladder.  The examiner reported that there was a 
strong possibility that there was a relationship between the 
veteran's neuropathy, acontractile bladder, and recurrent 
urinary tract infections.  The physician had also noted that 
the veteran had lumbosacral radicular disease, but stated 
that it was unclear whether that was related to his 
complaints of urinary retention.

The motion granted by the Court refers to the October 2002 
opinion that there is a "strong possibility that there is a 
relationship between [the veteran's] neuropathy, acontractile 
bladder, and recurrent urinary tract infections The Board 
notes that the veteran does not have service-connected 
disability for a neurological disorder.  Therefore, 
attribution of his urinary retention disability to a 
neurological disorder would not establish a basis for service 
connection.

The Board has thoroughly reviewed the entire record.  It is 
clear that the veteran has current disability from a disorder 
manifested by urine retention.  Further, it is clear that he 
was treated for a urinary tract infection in service which 
was manifested by painful urination.  However, the medical 
evidence in the file does not show a nexus between his 
current urine retention problems and the urinary tract 
infection for which he was treated in service.  In fact, when 
this question was considered by a VA physician, the physician 
concluded that a determination of such a relationship was 
impossible.  Based on that examiner's opinion, the lack of 
evidence of chronicity in service, the lack of continuity of 
symptomatology after the veteran's separation from service, 
and the lack of medical evidence of a nexus between the 
genitourinary disorder and any disease or injury incurred in 
service, the Board concludes that service connection is not 
warranted for residuals of urinary tract infection.  The 
veteran's own assertions that there is a nexus between the 
urinary tract infection for which he was treated in service 
and his current urine retention disability are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render an opinion about the etiology of his 
current disability.  See Espiritu vs. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has noted that in the joint motion approved by the 
Court in October 2002, the Board was instructed to consider 
whether the VA duty to assist requires it to obtain a medical 
examination and medical opinion to determine whether the 
veteran has a genitourinary disorder casually linked to 
service.  The veteran has been afforded two such examinations 
during the pendency of this claim.  The examiner who 
conducted the November 2001 genitourinary examination 
diagnosed neurogenic bladder of unknown etiology, and further 
stated that a conclusion concerning a relationship between 
the veteran's current complaints and his complaints during 
service was impossible without resort to speculation.  The 
veteran was also afforded a VA genitourinary examination in 
October 1998, at which time examination revealed no 
significant abnormalities of the genitourinary system.  I 
deem no further examination necessary to decide this claim.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot assist 
in the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Under VCAA, VA has the duty to notify a claimant of 
the evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the rating 
decisions dated in June 1999, November 1999, and May 2002, 
the November 1999 statement of the case, the supplemental 
statements of the case, and letters from the RO dated in 
October 2001 and May 2002 which included a discussion of the 
applicable provisions of the VCAA.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant Federal records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claims that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  Also, the veteran has submitted 
private treatment records.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

As noted above, under § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has undergone 
thorough and recent examinations during the pendency of his 
claims.  No further examinations are necessary to make a 
decision on his claims.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2003), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.

I note that prior to enactment of the VCAA the appellant's 
claims were decided by the RO, and the appellant had filed 
his notice of disagreement, was provided a statement of the 
case, and filed his substantive appeal.  The Court held in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004)(There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claims be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant on October 10, 
2001, and in May 2002 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to transfer and certification of the appellant's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case was provided to the 
appellant.  The claim has been provided with every 
opportunity to submit evidence and argument in support of the 
claims herein decided, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.

Entitlement to service connection for residuals of urinary 
tract infection is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



